Citation Nr: 1822756	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-44 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for an undescended testicle.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active service from December 1955 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2018, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's disability is manifested by atrophy of one testicle.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for an undescended testicle have not been met.  38 U.S.C. 1155, 5107 (2012); 38 C.F.R. 4.115b, Diagnostic Code 7523 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505   (2008).  In other cases, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

A July 2012 rating decision granted service connection for an undescended testis and assigned a non-compensable rating. 

Atrophy of the testis is rated according to Diagnostic Code 7523.  A 0 percent rating is warranted for atrophy of one testicle.  A 20 percent rating is warranted for atrophy of both testicles.  38 C.F.R. § 4.115b, Diagnostic Code 7523.

At the Board hearing, the Veteran testified that his symptoms include pain "all of the time" in the groin area.  

A VA treatment record dated in October 2010 reflects that an ultrasound showed an undescended right testicle.  The left testicle was unremarkable.  

The Veteran had a VA examination in December 2011.  The Veteran reported that his condition began with pain from a right inguinal hernia, which progressively worsened.  The Veteran reported lethargy and right inguinal pain.  He denied fever, nausea, flank pain, chills, vomiting, syncope, anorexia, dyspnea, fatigue, lower abdominal pain, angina, edema, and weakness.  He reported that he did not experience dysuria, hesitancy, weak stream, hematuria, dribbling, urethral discharge, excessive daytime urination, or excessive nighttime urination.  He did not have urinary leakage or a history of urinary tract infections.  There was no history of obstructive voiding.  His erectile function was normal.  Examination of the left testicle revealed a well-developed, well descended testis.  The right testicle was undescended.  

A March 2012 VA treatment record reflects an assessment of retracted right testicle with chronic orchalgia.  

VA treatment records dated in November 2012 reflect that the Veteran reported that he had pain in his groin. 

The Board notes that the Veteran is competent to report the symptoms associated with his disability.   See Barr v. Nicholson, 21 Vet. App. 303, 307-308 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board acknowledges the Veteran's competent and credible testimony of pain associated with his disability.  However, the evidence of record does not reflect findings of atrophy of both testicles, as is required for a 20 percent rating under Diagnostic Code 7523.

For the above reasons, the Board finds that the preponderance of the evidence is against the claim for an initial compensable rating for an undescended testicle.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for an initial compensable rating for an undescended testicle must be denied.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for an undescended testicle is denied.  



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


